DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
Allowable Subject Matter
Claims 21, 23, 25, 26, 29, 30, 33, 36-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 21 recites, inter alia, a railroad crossing warning device, and a plurality of modules positioned between a crossing lamp and a crossing lamp base controllable by a wayside control device and configured to provide power to the crossing lamp and the plurality of modules, and “the first module is configured for wireless communication with a remote device, the second module comprises an inclinometer for gate level detection for a crossing gate, and wherein the second module comprises a connection point for connecting to one or more external devices, the one or more external devices are at least one of a camera, a motion sensor, a temperature probe, an infrared (IR) receiver, a laser emitter, and a combination thereof”.
The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Prior art reference Honeck et al. (US 2009/0194642 A1) discloses a crossing lamp (10, 12, 14, Fig. 1) controllable by a wayside control device (26, Fig. 1), a module (position sensor, Fig. 2, ¶ [0013,0018,0026]).
However, Honeck does not disclose a plurality of modules, the first module is configured for wireless communication with a remote device, the second module comprises an inclinometer for gate level detection for a crossing gate, and wherein the second module comprises a connection point for connecting to one or more external devices, the one or more external devices are at least one of a camera, a motion sensor, a temperature probe, an infrared (IR) receiver, a laser emitter, and a combination thereof.
Prior art Fullerton et al. (US 2016/0226207 A1) discloses a modular lamp system comprising stackable electrical adapters for lamps,  the modules having different functions (124a-d, Fig. 6AB, ¶ [0103]).
However, Fullerton does not disclose a railroad crossing light and the specific configuration of the modules, wherein the first module is configured for wireless communication with a remote device, the second module comprises an inclinometer for gate level detection for a crossing gate, and wherein the second module comprises a connection point for connecting to one or more external devices, the one or more external devices are at least one of a camera, a motion sensor, a temperature probe, an infrared (IR) receiver, a laser emitter, and a combination thereof. 
While the components such as the wireless communicator, the inclinometer, etc.. are known in the railroad crossing device art, the specific configuration of the lamp modules between the base and the lamp and the inclinometer module comprising a connection point to an external device is not explicitly taught.
The remaining Claims are allowed due to their dependence on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hounschell, II, US 7554457 B2 discloses a railroad signaling system with lights and modules attached to the light that indicate misalignment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875             

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875